Citation Nr: 1044492	
Decision Date: 11/29/10    Archive Date: 12/03/10

DOCKET NO.  08-09 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from July 1965 to July 1968.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2007 rating decision of the Department 
of Veterans Affairs Regional Office (RO) in Waco, Texas, denying 
the claim currently on appeal.  

The Veteran was afforded a hearing before the undersigned Acting 
Veterans Law Judge in July 2010 at the RO in Waco, Texas.  A 
written transcript of this hearing has been prepared and 
incorporated into the evidence of record.  


FINDING OF FACT

The Veteran suffers from PTSD that manifested as a result of his 
active military service.  


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection 
for PTSD have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304(f)(3), 
4.125(a) (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2010).  In this case, the Board is 
granting in full the benefit sought on appeal.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, such 
error was harmless and will not be further discussed.  

Relevant Laws and Regulations

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders 
diagnosed after discharge will still be service connected if all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d); 
see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Service connection requires a finding of the existence of a 
current disability and a determination of a relationship between 
that disability and an injury or disease incurred in service.  
Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be:  (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus between an 
in-service injury or disease and the current disability.  Hickson 
v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996)).  

Establishment of service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually occurred; 
and (3) medical evidence of a link between current symptomatology 
and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See 
also Cohen v. Brown, 10 Vet. App. 128 (1997).  
A diagnosis of PTSD must be established in accordance with 38 
C.F.R. § 4.125(a), which simply mandates that, for VA purposes, 
all mental disorder diagnoses must conform to the fourth edition 
of the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders (DSM-IV).  See 38 C.F.R. 
§ 3.304(f).  The United States Court of Appeals for Veterans 
Claims (Court) has taken judicial notice of the mental health 
profession's adoption of the DSM-IV as well as its more 
liberalizing standards to establish a diagnosis of PTSD.  The 
Court acknowledged the change from an objective "would evoke ... 
in almost anyone" standard in assessing whether a stressor is 
sufficient to trigger PTSD to a subjective standard (e.g., 
whether a person's exposure to a traumatic event and response 
involved intense fear, helplessness, or horror).  Thus, as noted 
by the Court, a more susceptible person could have PTSD under the 
DSM-IV criteria given his or her exposure to a traumatic event 
that would not necessarily have the same effect on "almost 
everyone."  Cohen, 10 Vet. App. at 140-41.  

If the evidence establishes that the Veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f)(1).  See also 38 U.S.C.A. § 1154(b).  

The ordinary meaning of the phrase "engaged in combat with the 
enemy," as used in 38 U.S.C.A § 1154(b), requires that a veteran 
have participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or instrumentality.  
The issue of whether any particular set of circumstances 
constitutes engagement in combat with the enemy for purposes of 
section 1154(b) must be resolved on a case-by-case basis.  See 
VAOPGCPREC 12-99 (October 18, 1999).  

The regulations pertaining to PTSD were recently amended, and 38 
C.F.R. §3.304(f)(3) no longer requires the verification of an in-
service stressor if the Veteran was in a location involving 
"fear of hostile military or terrorist activity."  Such a 
location can be evidenced by awards such as the Iraq Campaign 
Medal or the Vietnam Service Medal.  Lay testimony alone can be 
used to establish the occurrence of an in-service stressor in 
these situations.  The new regulatory provision requires that:  
(1) A VA psychiatrist or psychologist, or contract equivalent, 
must confirm that the claimed stressor is adequate to support a 
diagnosis of PTSD; (2) the claimed stressor is consistent with 
the places, types, and circumstances of the Veteran's service; 
and (3) the Veteran's symptoms are related to the claimed 
stressor.  Id.  The liberalizing criteria contained in the new 
§ 3.304(f)(3) will be applied to PTSD service connection claims 
that are pending as of the effective date of the regulation (July 
13, 2010) and to claims filed on or after this effective date.

Facts and Analysis

The Veteran contends that he is entitled to service connection 
for PTSD.  Specifically, the Veteran contends that he suffers 
from PTSD as a result of his combat service in Vietnam.  Upon 
review of the evidence of record, the Board finds that the 
evidence is at least in equipoise regarding this matter.  As 
such, affording the Veteran the full benefit of the doubt, the 
Board finds that service connection is warranted for PTSD.  When 
a Veteran seeks benefits and the evidence is in relative 
equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  

The Veteran's personnel records demonstrate that he served in 
Vietnam and that he was the recipient of the Vietnam Service 
Medal and the Combat Infantryman Badge, among other awards.  
Therefore, the Veteran's combat exposure is confirmed by the 
evidence of record.  Under the amended PTSD regulations, lay 
testimony alone can be used to establish the occurrence of an in-
service stressor if the Veteran was in a location involving 
"fear of hostile military or terrorist activity."  38 C.F.R. 
§3.304(f)(3).  Such a location is confirmed by the Veteran's 
awards.  Therefore, for the Veteran to be granted service 
connection for PTSD:  (1) A VA psychiatrist or psychologist, or 
contract equivalent, must confirm that the claimed stressor is 
adequate to support a diagnosis of PTSD; (2) the claimed stressor 
must be consistent with the places, types, and circumstances of 
the Veteran's service; and (3) the Veteran's symptoms must be 
related to the claimed stressor.  Id.  
The record demonstrates that the Veteran was diagnosed with PTSD 
by VA in August 2006.  According to VA outpatient treatment 
records prepared at this time, the Veteran suffered from PTSD 
with flash backs and nightmares related to his service in 
Vietnam.  He also suffered from anxiety that was triggered by in-
service trauma-related phenomena.  Another August 2006 record 
relates the Veteran's PTSD to combat exposure during active 
military service.  Outpatient treatment records from October 2008 
and February 2009 confirm that the Veteran suffers from PTSD.  
Therefore, the criteria outlined at 38 C.F.R. § 3.304(f)(3) have 
been satisfied.  

The Board recognizes that the Veteran was afforded a VA 
examination in February 2007.  The examiner concluded that the 
Veteran endorsed symptoms of depression, insomnia, and 
nightmares.  The examiner opined that the Veteran was amplifying 
his PTSD symptoms and that, overall, he did not meet the DSM-IV 
criteria for a diagnosis of PTSD.  The examiner based this 
opinion in part on an October 23, 2006 record prepared by a VA 
physician with the initials G.A.T.  According to the examiner, 
Dr. T was of the opinion that the Veteran did not exhibit any 
symptoms of PTSD and that his diagnosis was insomnia.  However, a 
review of Dr. T's October 23, 2006 record actually notes that the 
Veteran was experiencing intrusive recollections of Vietnam 
experiences daily and a vague sense that someone was lurking 
around the corner several times per week.  Dr. T does not appear 
to suggest that the Veteran was suffering from insomnia rather 
than PTSD.  Therefore, the Board does not find the February 2007 
VA examination to be reliable in this case.  A medical opinion 
based upon an inaccurate factual premise is not probative.  
Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Furthermore, in a 
January 2008 addendum, the February 2007 VA examiner noted that 
the Veteran's medical records and claims file were not reviewed 
as part of the February 2007 VA examination.  Therefore, it is 
unclear what records were relied on at that time to formulate 
this opinion.  

In conclusion, the evidence of record demonstrates that the 
Veteran witnessed combat during military service in the Republic 
of Vietnam.  Furthermore, the Veteran has confirmed diagnoses of 
PTSD on a number of occasions.  These examiners have related the 
Veteran's PTSD to trauma he experienced during his active 
military service.  Having afforded the Veteran the full benefit 
of the doubt, the Board finds that he is entitled to service 
connection for PTSD.  See 38 U.S.C. § 5107(b).  The claim is 
granted.  


ORDER

Entitlement to service connection for PTSD is granted.  



____________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


